                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PATRICK G. MEHAFFIE,                       :   CIVIL ACTION NO. 1:18-CV-786
                                           :
                    Plaintiff              :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
ANDREW M. SAUL,1                           :
Commissioner of Social Security,           :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 16th day of September, 2019, upon consideration of the report

(Doc. 12) of Magistrate Judge Joseph F. Saporito, Jr., recommending that the court

deny the appeal of plaintiff Patrick G. Mehaffie (“Mehaffie”) from the decision of the

administrative law judge denying his application for disability insurance benefits,

and the court noting that Mehaffie filed objections (Doc. 13) to the report, see FED.

R. CIV. P. 72(b), and the Commissioner of Social Security (“Commissioner”) filed a

response (Doc. 14) thereto, and following de novo review of the contested portions

of the report, see E.E.O.C. v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)

(quoting 28 U.S.C. § 636(b)(1)), and affording “reasoned consideration” to the

uncontested portions, see id. (quoting Henderson v. Carlson, 812 F.2d 874, 878 (3d

Cir. 1987)), the court being in agreement with Judge Saporito that the administrative

law judge’s decision “is supported by substantial evidence,” 42 U.S.C. § 405(g), and



      1
       Andrew M. Saul was sworn in as Commissioner of Social Security on
June 17, 2019, and is automatically substituted as the defendant in this action. See
*FED. R. CIV. P. 25(d).
finding Judge Saporito’s analysis to be thorough, well-reasoned, and fully supported

by the record, and further finding Mehaffie’s objections to be without merit and

squarely and correctly addressed by the report, it is hereby ORDERED that:

      1.     The report (Doc. 12) of Magistrate Judge Saporito is ADOPTED.

      2.     The decision of the Commissioner denying Mehaffie’s application for
             disability insurance benefits is AFFIRMED.

      3.     The Clerk of Court shall enter judgment in favor of the Commissioner
             and against Mehaffie as set forth in paragraph 2.

      4.     The Clerk of Court shall thereafter CLOSE this case.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
